DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the specification, while teaching a food type sensor which is a spectrometer analyzing the type of food at par. 0060, the specification lacks adequate written description with respect to “The food cooking device further comprising a food type sensor configured to sense a food type of the food in the food container and to generate food type information identifying the food type wherein the controller is further programmed to use the food type information for controlling the heating unit”. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   The specification is silent to any explanation or teaching of how the spectrometer works, what the spectrometer is actually detecting, an operating range of the spectrometer, how the food type sensor “generate food type information”, how the control unit “is programmed” to use the spectrometer to “generates food type information”, what the control unit compares the “food type information” to actually “identify” one food from another, any teaching of identifying food type relative a class of food, solid food cooking vs. liquid food cooking or more specifically 

Claims 11 and 21 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a food type sensor “configured to be a spectrometer analyzing the type of food” at par. 0060, the specification does not reasonably provide enablement for “The food cooking device further comprising a food type sensor configured to sense a food type of the food in the food container and to generate food type information identifying the food type wherein the controller is further programmed to use the food type information for controlling the heating unit”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference a “food type sensor configured to be a spectrometer”, the teaching of “to sense a food type of the food in the food container and to generate food type information identifying the food type wherein the controller is further programmed to use the food type information for controlling the heating unit” is not disclosed in the specification and thus the phrase of claim 11 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of claim 11 can be used as claimed and whether claim 11 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 11 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 11 reads on “to sense a food type of the food in the food container and to generate food type information identifying the food type wherein the controller is further programmed to use the food type information for controlling the heating unit” while the specification is silent to any explanation or teaching of how the spectrometer works, what the spectrometer is actually detecting, an operating range of the spectrometer, how the food type sensor “generate food type information”, how the control unit “is programmed” to use the spectrometer to “generates food type information”, what the control unit compares the “food type information” to actually “identify” one food from another, any teaching of identifying food type relative a class of food, solid food cooking vs. liquid food 
(b) There is no direction or guidance presented for “a food type sensor configured to sense a food type of the food in the container and to generate food type information identifying the food type wherein the controller is further programmed to use the food type information for controlling the heating unit”.
(c) There is an absence of working examples concerning “a food type sensor configured to sense a food type of the food in the container and to generate food type information identifying the food type wherein the controller is further programmed to use the food type information for controlling the heating unit”.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 11.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an 
The specification is silent to any explanation or teaching of how the spectrometer works, what the spectrometer is actually detecting, an operating range of the 
The illustrated black boxes of figures 1-4 are do not provide corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, mere reference to a general purpose computer, in the instant case “a controller” with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “configured to” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing “a controller”, some undefined component of a computer system, i.e. “configured to or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 8, 10, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (20100104703).
Hwang et al. teach with respect to Independent claim 1 and claim 8, a food cooking device comprising a food container (par. 0024; chamber) a temperature control device (par. 0028) for controlling a heating unit (par. 0032) of a food cooking device (par. 0023, 0033 combination heat unit, control device) and with respect to claim 13, a temperature control method for controlling a heating unit to increase the food temperature of the food to a first temperature (par. 0032; Ta1) in a preheating mode (par. 0032), 
the control device comprising:
A sensor input (par. 0025) configured to receive sensor data from a temperature sensor (par. 0025) indicating a food temperature of food (par. 0025) in a food container (par. 0024; chamber) of the cooking device and,
A processor (par. 0028; control part) programmed to receive the sensor data from the senor input (par. 0028) and to control the heating unit based on sensor data to (par. 0028) increase the food temperature of the food to a first temperature (par. 0032; Ta1) in a preheating mode (par. 0032). 
After the preheating period, hold the food temperature of the food within a temperature range (par. 0034; Tb1 lower than target temperature) for a set time range (par. 0048) in a temperature holding period (par. 0035; time to reach Tb1), and after the temperature holding period, increase the food temperature of the food to a second temperature (par. 0035; higher temp. than first) of at most 100C (par. 0038; target temp. 60C).

Hwang teaches applicants same claimed temperature sensor and control unit programmed to heat food increase the food temperature of the food to a first temperature (par. 0032; Ta1) in a preheating mode (par. 0032), hold the food temperature of the food within a temperature range (par. 0034; Tb1 lower than target temperature) in a temperature holding period (par. 0035; time to reach Tb1) and increase the food temperature of the food to a second temperature (par. 0035; higher temp. than first) in a heating period following the temperature holding period.
Hwang teaches with respect to fig. 2 and relative the following obviousness rejection, though silent to the “maintaining time” or the specific temperature range claimed.  Hwang teaches control unit programmed to heat food increase the food temperature of the food to a first temperature (fig. 2 ref. s17) in a preheating mode (fig. 2 ref. s19 s21 “NO”), hold the food temperature of the food within a temperature range (fig. 2 s17 range after first temperature which the oven is maintained till detected temperature defined food reference temperature Tb S21) in a temperature holding period (par. 0035; time to reach Tb1 additional time heat source required to be operated to reach Tb) and increase the food temperature of the food to a second temperature (fig. 2 S21 YES) in a heating period following the temperature holding period (fig. 2 ref. S23), where Hwang teaches the second temperature “relatively high temperature than the first” (par. 0035).
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to program desired temperatures with respect to the same taught control method as taught by Hwang since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case providing a same temperature control scheme as taught by Hwang.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach specific temperatures since all the claimed elements were known in the prior art and one skilled in the art could have substituted the optimum or workable ranges with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.  It would have further been obvious since programming relative different temperatures of a same temperature scheme as taught by Hwang flows logically from having been individually taught in the prior art and since the selection of a known process based on its suitability for its intended use supports a prima facie obviousness determination.
In addition, since the temperature range broadly encompasses 30C-70C and a time of 2-20 minutes thus lacking criticality and since the temperature and time are dependent on an unclaimed type of food and a varying desired cook degree as taught by Hwang (par. 0034).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the temperature profile relative a same control unit and temperature sensor as taught by Hwang since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired cooking results as taught by Hwang.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results.  
A food type input unit configured to receive food type information identifying the type of food (par. 0026).
The food is actively cooled during a cooling period after the food temperature has reached the second temperature (par. 0037; heating stopped;).

The food cooking device further comprising a user interface (par. 0026) configured to receive food type information identifying a food type of the food (par. 0026) in the food container (par. 0026), wherein the controller is further programmed to use the food type information for controlling the heating unit (par. 0026).
The food cooking device is a multi-cooker (par. 0024), a microwave oven (par. 0024; magnetron) or oven (par. 0024; chamber, convection, heater).
Hold the food temperature of the food within a temperature range (par. 0034; Tb1 lower than target temperature) for at least one minute (par. 0048) in a temperature holding period (par. 0035; time to reach Tb1),
Increase the food temperature of the food to a second temperature (par. 0035; higher temp. than first) in a heating period following the temperature holding period.
Cooling the food after the food temperature has reached the second temperature in a cooling period (par. 0037; heating stopped; actively cooled relative without heating temperature).
Similarly with respect to claim 6 and 16, since Hwang teaches both controlled temperatures and more specifically controlled time to achieve a cooked food product.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach time temperature profiles as taught by Hwang, relative different time ranges to achieve a same cooked food since all the claimed elements were known in the prior art and one skilled in the art could have substituted the optimum or workable ranges with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.  It would have further been obvious since programming relative different temperature/time profiles of a same temperature/time scheme as taught by Hwang flows logically from having been individually taught in the prior art and since the selection of a known process based on its suitability for its intended use supports a prima facie obviousness determination.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the temperature/time profile relative a same control unit and temperature sensor as taught by Hwang since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired cooking results as taught by Hwang.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results.  

It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hwang teaches a cooking device as presently claimed, it is clear that the cooking device would be capable of performing the intended use, i.e. wherein the food is a vegetable, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Further MPEP 2115 states material or article worked upon does not limit the apparatus claims.  
A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
It is noted claims are directed to a device which works upon an article or material in its intended use, i.e. cook.  However with respect to the apparatus as claimed, the process is irrelevant as is the recitation “comprises a vegetable, and wherein the temperature holding period is long enough to release y-glutamyl hydrolase in the vegetable to be released from a cell structure of the vegetable before all the y-glutamyl hydrolase is thermally inactivated” in terms of determining patentability of the particular device.  Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. 
In addition, the inclusion of the article formed within the body of the claim does not make the claim patentable. Though appellant urges a difference in the use of the device, i.e. for red fish meat, as noted above the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
III. A PRIOR ART DEVICE CAN PERFORM ALL THE FUNCTIONS OF THE APPARATUS CLAIM AND STILL NOT ANTICIPATE THE CLAIM
Even if the prior art device performs all the functions recited in the claim, the prior art cannot anticipate the claim if there is any structural difference.  In the instant case there is no structural difference.
	
Claims 1, 3-6, 8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Violante et al. (WO2015154885) in view of Krueter (GB 1286486).
Violante teaches with respect to Independent claim 1 and claim 8, a food cooking device comprising a food container (par. 0073, fig. 2b ref. 202) a temperature control device (par. 0050) for controlling a heating unit (par. 0050) of a food cooking device (par. 0073) and with respect to claim 13, a temperature control method for controlling a heating unit to increase the food temperature of the food to a first temperature (par. 0080) in a preheating mode (par. 0080; desired chamber temperature), 
the control device comprising:
A sensor input (par. 0080) configured to receive sensor data from a temperature sensor (par. 0078) indicating a food temperature of food (par. 0078) in a food container (par. 0080) of the cooking device and,
A processor (par. 0058-0059) programmed to receive the sensor data from the senor input (par. 0050, 0058, 0059) and to control the heating unit based on sensor data to (par. 0050)
Increase the food temperature of the food to a first temperature (par. 0080) in a preheating mode (par. 0080; desired chamber temperature). 

After the temperature holding period, increase the food temperature of the food to a second temperature (par. 0080) in a heating period following the temperature holding period (par. 0080).
With respect to the claimed temperatures of at most 60°C, of 30°C to 70°C or at most 100°C, it is noted the claims are directed to a device and a “processor programmed to”.  Importantly, it is further noted the claimed preheating period and holding period comprise the same temperatures, where the heating period following the holding period further comprises the same temperatures, in addition to only being limited by an extent, i.e. at most 100C and thus the second temperature is not defined and encompasses merely a negligible degree of “increase the food temperature”, i.e. .01 or 1 degree.
Violante teaches programmed control of cooking which provides the advantage of heating or cooling the cooking chamber “any number of times” (par. 0080 last 4 lines) and thus one of ordinary skill in the art would have been motivated to look to the art of programmed cooking cycles as taught Krueter.
Krueter teaches i)    a preheating period for heating up the food to a first food temperature of at most 60°C (pg. 4 lines 70-73; 40C-30C) where it is noted though temperature lowered food is still heated.
ii)    a temperature holding period for holding the food temperature within a temperature range of 30°C to 70°C (pg. 4 lines 73-75) for at least one minute (pg. 4 line 74-75; 10 minutes) and
iii)    a heating period for heating up the food to a second food temperature of at most 100°C (pg. 4 lines 79-83).
The temperature control device further comprising a sensor input for receiving sensor data representing the food temperature (pg. 66-71).
A food type input (pg. 6 lines 84-85; preselected) for receiving food type information identifying the type of food (pg. 6 lines 84-89; predetermined program; cocoa butter containing).
Alternatively
i)    a preheating period for heating up the food to a first food temperature of at most 60°C (pg. 4 lines 70-73; 40C-39C) where it is noted though temperature lowered food is still heated.

iii)    a heating period for heating up the food to a second food temperature of at most 100°C (pg. 4 lines 73-75; 30 C maintained).
Thus since Violante teaches programmed heating cycles for cooking food which are unlimited in number (par. 0080) and since Krueter teaches a same heating device for elevating the temperature of content therein to a desired temperature, in addition to teaching applicants same claimed temperature ranges and scheme with respect to a programmed heating cycle (pg. 6 lines 59-64) and since the constant is the desired temperature relative a variable time range of 2-20 minutes thus dictating a desired rate of heating.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a desired heating scheme into the programmed cooking device as taught by Violante for its art recognized purpose of providing a predetermined heating program as taught by both.
In addition, though silent to any temperatures, Violante teaches a heating device in which the number of cycles is not limited.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to program desired temperatures with respect to the same taught control method as taught by both since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case providing a same temperature control scheme as taught by both.
In addition, since both teach a same temperature control scheme, one of ordinary skill in the art would not expect the method of the instant claims to perform differently than the prior art methods, thus the claimed method is not patentably distinct from the prior art method (See MPEP 2144.04 IV A).  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 IIA), as the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach specific temperatures since all the claimed elements were known in the prior art and one skilled in the art could have substituted the optimum or workable ranges with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.  It would have further been obvious since programming relative different temperatures of a same temperature scheme as taught by Hwang flows logically from having been individually taught in the prior art and since the selection of a known process based on its suitability for its intended use supports a prima facie obviousness determination.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the temperature profile relative a same control unit and temperature sensor as taught by Violante since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired heating results as taught by both.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results.  
A food type input unit configure to receive food type information identifying the type of food (par. 0111).
The controller is further programmed to control a cooking unit for actively cooling the food after the food temperature has reached the second food temperature (par. 0124).
Violante teaches programmed control of cooking which provides the advantage of heating or cooling the cooking chamber “any number of times” (par. 0080 last 4 lines) and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the temperature profile relative a same control unit and temperature sensor as taught by Violante to include a cooling period as is further taught by Violante after a holding period (pg. 4 lines 75-78), i.e. after a desired temperature as taught both since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired heating results as taught by both.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results. 
In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired cooking results as taught by Violante.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results.  
The control unit is configured to control the heating unit in the temperature holding period to hold the food temperature (par. 0120), or for a holding time period (par. 0120; time to attain temp).
A food cooking device comprising a heating unit and a temperature control device for controlling the heating unit (par. 0120).
A temperature sensor for sensing a food-related temperature (par. 0078; chamber temp) from which the food temperature can be determined (par. 0110) wherein the temperature control device is configured to use the sensed temperature for controlling the heating unit (par. 0080).
The food cooking device further comprising a user interface (par. 0109) for receiving food type information identifying the type of food input (par. 0110-0111), wherein the temperature control device is configured to use the food type information for controlling the heating unit (par. 0113).
The food cooking device further comprising a food type sensor (par. 0085) configured to sense a food type of food in the food container (par. 0085; any food present, food type; weight; any food type) and generating food type information (weight) identifying the type of food (par. 0085; weight type present), the controller is further programmed to use the food type information for controlling the heating unit (par. 0086).
The food cooking device is configured as a sous vide appliance (par. 0001).
A temperature control computer program (par. 0050, 0059) comprising program code means (par. 0069) for causing a computer (par. 0069) to carry out the steps of the temperature control when said computer program is carried out on the computer (par. 0069).
Claim 18 is taken as above.
With respect to claims 17 and 19, the recitation in the claims that the food “comprises a vegetable, and wherein the temperature holding period is long enough to enable y-glutamyl hydrolase in the vegetable to be released from a cell structure of the vegetable before the y-glutamyl hydrolase is thermally inactivated” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hwang teaches a cooking device as presently claimed, it is clear that the cooking device would be capable of performing the intended use, i.e. wherein the food is a vegetable, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Further MPEP 2115 states material or article worked upon does not limit the apparatus claims.  
A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
It is noted claims are directed to a device which works upon an article or material in its intended use, i.e. cook.  However with respect to the apparatus as claimed, the process is irrelevant as is the recitation “comprises a vegetable, and wherein the temperature holding period is long enough to enable y-glutamyl hydrolase in the vegetable to be released from a cell structure of the vegetable before the y-glutamyl hydrolase is thermally inactivated” in terms of determining patentability of the particular device.  Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. 
In addition, the inclusion of the article formed within the body of the claim does not make the claim patentable. Though appellant urges a difference in the use of the device, i.e. for red fish meat, as noted above the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.
	II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the 
III. A PRIOR ART DEVICE CAN PERFORM ALL THE FUNCTIONS OF THE APPARATUS CLAIM AND STILL NOT ANTICIPATE THE CLAIM
Even if the prior art device performs all the functions recited in the claim, the prior art cannot anticipate the claim if there is any structural difference.  In the instant case there is no structural difference.
With respect to method claim 20, Violante teaches the food comprises a vegetable (par. 0111), in addition to teaching a desired holding period for its art recognized purpose of affecting change of the organoleptic properties of the food as a result of heating.  Thus since the ultimate effects of heat are food specific, since Violante teaches a same vegetable, in addition to teaching a desired time/temperature scheme which in not limited (par. 0080) and since the claimed holding period is merely limited a time to hold a food at a desired temperature as taught and thus the result as claimed is effected by a desired degree of cooking which is known in the art.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed teach a desired holding time of 2-20 minutes  relative a same taught vegetable to achieve a desired heated food as taught by Violante and more specifically a time/temperature scheme of a vegetable which is long enough to achieve a desired degree of cooking, i.e. “is long enough to” release y-glutamyl hydrolase in the vegetable from a cell structure of the vegetable, i.e relative a programmed temperature and stopping heating such that heating is stopped as specified by the programmed cycle such as in the instant case before the y-glutamyl hydrolase is thermally inactivated.


Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (20100104703) in view of Hedstrom et al (5361681).
Hwang is taken as above.
Hwang teaches program controlled cooking systems and thus one of ordinary skill in the art would have been motivated to look to the art of program controlled cooking systems.
.


Response to Arguments
	With respect to applicants urging directed to the claim interpretation and though applicant urges one of ordinary skill in the art would understand the term to have a sufficiently definite meaning as
the name for the structure that performs the function, even when the term covers a broad class of
structures or identifies the structures by their function.” See MPEP § 2181(I)(A).
 	Importantly, claim 11 requires a food type sensor which “sense a food type” and to “generate food type information identifying the food type” which is something one of ordinary skill in the art would not understand to have a sufficiently definite meaning and for the structure that performs the function.
	Importantly claim 11 is not limited to a sensor type but further must provide a specific type of information, i.e. food type, in addition to requiring a processor programmed to use the food type information for controlling the heating unit.  
Importantly though applicant urges support for “food type information” the claim is not limited to merely “type information” but specifically claims “identifying the food type” which is an absolute, i.e. identifying each and every different type of food, i.e. meat vs fish vs vegetable and more specifically claims identifying relative different food types within a single class, i.e. identify carrots from celery from tomatoes, beef from chicken from fish.  Even more broadly identifying a liquid food from solid foods.
Applicant urges US 9377396 teaches the structure of a spectrometer, however as noted above the claims are not limited to merely a spectrometer but further “generate food type information identifying the food type” and “the processor programmed to use the food type information for controlling the 
However applicants specification is silent to any explanation or teaching of how the spectrometer works, what the spectrometer is actually detecting, an operating range of the spectrometer, how the food type sensor “generate food type information”, how the control unit “is programmed” to use the spectrometer to “generates food type information”, what the control unit compares the “food type information” to actually “identify” one food from another, any teaching of identifying food type relative a class of food, solid food cooking vs. liquid food cooking or more specifically identifying within a same class of food such as chicken from beef, as well as being silent to any programming language or teaching actually directed to the controller being specifically programmed to use the food type information for controlling the heating unit.
Further with respect to claim 11 and new claim 21, though applicant urges the specification teaches a spectrometer, the specification is silent to any explanation or teaching of how the spectrometer works, what the spectrometer is actually detecting, an operating range of the spectrometer, how the food type sensor “generate food type information”, how the control unit “is programmed” to use the spectrometer to “generates food type information”, what the control unit compares the “food type information” to actually “identify” one food from another, any teaching of identifying food type relative a class of food, solid food cooking vs. liquid food cooking or more specifically identifying within a same class of food such as chicken from beef, as well as being silent to any programming language or teaching actually directed to the controller being specifically programmed to use the food type information for controlling the heating unit.
The illustrated black boxes of figures 1-4 are do not provide corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, mere reference to a general purpose computer, in the instant case “a controller” with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “configured to” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing “a controller”, some undefined component of a computer system, i.e. “configured to or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net 

With respect to applicants urging directed to Hwang and applicants urging Hwang is silent to holding the food temperature of the food within a temperature range for a certain time.  Importantly and as noted by applicant the temperature is not held at a singular temperature but a range of 30C-70C.  It is further noted the claimed “preheating period” is not limited by time or even a minimum temperature but merely “at most”.  Thus Hwang teaches such with respect to any increase in temperature.  Hwang further teaches such a first and second detected temperature which determine whether the food temperature is at the defined reference temperature.  Relative this first detected temperature importantly Hwang teaches  operating the heat source to “maintain oven chamber temperature” in a range required to achieve this defined reference temperature.  Once again it is noted the claimed holding period is not limited to a singular temperature but merely a range specific to the final second temperature which includes temperatures which exceed that of the holding period.  Hwang teaches maintaining the oven chamber temperature defined by a range followed by a second specific heating period at a second defined temperature which is “a relatively high temperature than the first temperature” (par. 0035).
Applicant is further urged to fig. 2, though silent to the “maintaining time” or the specific temperature range claimed, Hwang teaches control unit programmed to heat food increase the food temperature of the food to a first temperature (fig. 2 ref. s17) in a preheating mode (fig. 2 ref. s19 s21 “NO”), hold the food temperature of the food within a temperature range (fig. 2 s17 range after first temperature which the oven is maintained till detected temperature defined food reference temperature Tb S21) in a temperature holding period (par. 0035; time to reach Tb1 additional time heat source required to be operated to reach Tb) and increase the food temperature of the food to a second temperature (fig. 2 S21 YES) in a heating period following the temperature holding period (fig. 2 ref. S23), where Hwang teaches the second temperature “relatively high temperature than the first” (par. 0035).

With respect to applicants urging directed to Violante and the claimed “holding temperature”, it is initially noted the holding period is not defined by a single temperature but comprises holding the temperature within the broad range of 30-70C.  Importantly the claimed “holding temperature” comprises any temperatures which the food is held at for any amount of time within the temperature range of 30-70C and including multiple different temperatures within the claimed range.  Violante teaches a heating device in which the number of cycles is not limited.

	With respect to the specific claimed temperature, it is initially noted Krueter teaches a programmed control device specific to applicants desired temperatures.   
Thus since Violante teaches programmed heating cycles for cooking food which are unlimited in number (par. 0080) and since Krueter teaches a same heating device for elevating the temperature of content therein to a desired temperature, in addition to teaching applicants same claimed temperature ranges and scheme with respect to a programmed heating cycle (pg. 6 lines 59-64).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a desired heating scheme into the programmed cooking device as taught by Violante for its art recognized purpose of providing a predetermined heating program as taught by both.
In addition, though silent to any temperatures, Violante teaches a heating device in which the number of cycles is not limited.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to program desired temperatures with respect to the same taught control method as taught by both since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case providing a same temperature control scheme as taught by both.
In addition, since both teach a same temperature control scheme, one of ordinary skill in the art would not expect the method of the instant claims to perform differently than the prior art methods, thus the claimed method is not patentably distinct from the prior art method (See MPEP 2144.04 IV A).  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 IIA), as the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP 2144.05 IIA) for optimizing and achieving cooking with respect to a specific food item as is taught by Krueter.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach specific temperatures since all the claimed elements were known in the prior art and 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the temperature profile relative a same control unit and temperature sensor as taught by Violante since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired heating results as taught by both.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results.  
With respect to Krueter, as noted in the rejection, the phrase is specific to a range “of at most 60C”.   Importantly a temperature 30C (86F) is achieved by Krueter by controlling a heating device, in addition to teaching a same claimed temperature of “at most 60C”.  
Thus Krueter teaches applicants same claimed “increase the food temperature of the food to a first temperature of at most 60C in a preheating period”.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792